DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 09/09/2022.
Claims 6, 7, 14 and 19 have been canceled.
Claims 21-24 have been added.
Claims 1-5, 8-13, 15-18 and 20-24 are pending in this action.
This action is final.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13, 15-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,952,077 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the two set of claims is that the claims in the pending/examined application is broader than the claims in the patent, thus, presenting a case where a narrow claim reads on a broader claim.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,952,077 B1. This is a statutory double patenting rejection. Consider the following.
Claim 1 in the patent reads on claim 1 in the examined application. 
Claim 2 in the patent reads on claim 2 in the examined application. 
Claim 3 in the patent reads on claim 3 in the examined application. 
Claim 3 in the patent reads on claim 4 in the examined application. 
Claim 4 in the patent reads on claim 5 in the examined application. 
Claim 5 in the patent reads on claim 6 in the examined application. 
Claim 8 in the patent reads on claim 9 in the examined application.
 Claim 10 in the patent reads on claim 10 in the examined application. 
Claim 11 in the patent reads on claim 11 in the examined application. 
Claim 12 in the patent reads on claim 12 in the examined application. 
Claim 13 in the patent reads on claim 13 in the examined application. 
Claim 15 in the patent reads on claim 15 in the examined application.
 Claim 16 in the patent reads on claim 16 in the examined application.
Claim 17 in the patent reads on claim 17 in the examined application. 
Claim 18 in the patent reads on claim 18 in the examined application. 
Claim 20 in the patent reads on claim 20 in the examined application. 
Claim 2 in the patent reads on claim 21 in the examined application. 
Claim 11/17 in the patent reads on claim 22 in the examined application. 
Claim 2 in the patent reads on claim 23 in the examined application. The credential indexes in the patent could have been generated randomly.
Claim 7 in the patent reads on claim 24 in the examined application. The Web Socket in the patent can be considered as a router. In addition, the access control of claim 4 can be considered as an access point.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-11, 16-17, 21 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being/obviated by Studerus (US 2007/0200665 A1).
As per claim 1: Studerus discloses a method, comprising:
receiving, by a gateway device (fig. 1, element 1) and from an access control device (fig. 1, elements 2/reader and 3), credential data received by the access control device from a mobile device in response to presentation of the mobile device to the access control device (see abstract; par.0018,  0020, 0047);
comparing, by the gateway device, the credential data to a gateway credential list stored in a memory of the gateway device, wherein the gateway credential list identifies a plurality of credentials, and wherein each credential of the plurality of credentials is associated with a unique credential index (see par. 0026, 0038) (note that comparison is inherent in authentication/authorization in the sense of the prior art);
transmitting, by the gateway device and to a server, the unique credential index associated with the credential data for an access control decision by the server in response to determining that the credential data matches a corresponding credential in the gateway credential list (see par. 0008, 0026-0027, 0038).
As per claim 2: Studerus discloses about a method of claim 1, wherein the gateway credential list includes the plurality of credentials and a corresponding set of strictly increasing unique credential indexes (see par. 0018, 0020, 0038). Note --- strictly increasing unique credential indexes --- is unclear. However, it is understood as multiple credentials, which may depend upon the number of clients seeking access to a facility or the use of more than one identification number (phone # plus PIN) as in the case of the prior art.
As per claim 10: the features of claim 10 are similar to the features of claim 1. Hence, claim 10 has been rejected on the same ground as claim 1.
As per claim 11: the features of claim 11 is similar to the features of claim 1. Hence, claim 11 has been rejected on the same ground as claim 1.
As per claim 16: the features of claim 16 are similar to the features of claim 1. Hence, claim 16 has been rejected on the same ground as claim 1.
As per claim 17: the features of claim 17 is similar to the features of claim 1. Hence, claim 17 has been rejected on the same ground as claim 1.
As per claim 21: Studerus discloses about a method of claim 1, wherein the gateway credential list includes the plurality of credentials and a corresponding set of strictly decreasing unique credential indexes (see par. 0020). Note, selecting one id from among multiple ids of strictly decreasing unique credential indexes.
As per claim 24: Studerus discloses a system of claim 10, wherein the gateway device comprises one of a wireless access point or a router device (see par. 0008, 0038).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8,15, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Studerus in view of Silley et al. (Gilley) (US 20170093700 A1).
As per claim 8: Studerus discloses a method of claim 1, wherein transmitting the unique credential index to the server comprises transmitting the unique credential index to the server (see par. 0038). But, Studerus does not explicitly teach about transmitting --- via a WebSocket communication connection between the gateway device and the server. However, in the same field of endeavor, Gilley teaches --- WebSocket adapter 130 is a type of protocol adapter that supports the WebSocket protocol providing full-duplex communication channels over a single TCP connection, the WebSocket protocol is defined in Internet Engineering Task Force (IETF) (see par. 0089, 0130). Gilley is stating that the WebSocket communication protocol is defined/provided as a standard. Thus, would have been used by anyone of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by applicant’s use of the same.
As per claim 15: the feature of claim 15 is similar to the features of claim 8. Hence, claim 15 has been rejected on the same ground and motivation as claim 8.
As per claim 20: the feature of claim 20 is similar to the features of claim 8. Hence, claim 20 has been rejected on the same ground and motivation as claim 8.
As per claim 22: Gilley teaches about a method of claim 1, wherein the gateway credential list includes the plurality of credentials and a corresponding set of cryptographically unique credential indexes (see par. 0097, 0130, 0217). Note, in Gilley, ”security", indicates use of encryption (cryptography). Motivation is same as provided in the rejection of claim 8 above.
As per claim 23: Gilley teaches about a method of claim 1, wherein the gateway credential list includes the plurality of credentials and a corresponding set of randomly generated credential indexes (see par. 0250-0251). Motivation is same as provided in the rejection of claim 8 above.
As per claim 19: examiner takes an Official Notice that a gateway is hierarchically higher that an access point and may include multiple access points under it. Thus, it is obvious that a storage/memory of a gateway should be larger than that of a single access point under it as a size of a memory/storage of an entity/device depends upon its task/function.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 8-13, 15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument .It is noted that the current amendment merely broadens the pending claims. With regard to the outstanding double patenting rejection, Applicant simply states --- As indicated above, each of the pending claims has been amended such that the claims of the subject application are no longer coextensive in scope with the ‘077 patent, and therefore the Applicant respectfully requests that the statutory double patenting rejection under § 101 be withdrawn (see Remarks). Thus, making the pending claims broader does not make the amendment overcome the double patenting rejection.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        12/17/2022